Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Title has been amended to:
DISPLAY DEVICE WITH ADHESIVE FRAME AND CORNER ADHESIVE CONNECTION MEMBER

Allowable Subject Matter
Claims 1-11 and 13-21 allowed.
The following is an examiner’s statement of reasons for allowance: Xu as previously cited teaches a display device comprising:
a display member having a flat-plate shape;
a frame member provided on a peripheral edge of a back surface facing a display surface of the display member; and
a housing member provided on a side surface of the display member to surround the display surface, wherein
the housing member is provided with adhesive members on surfaces substantially parallel to the display surface and different from each other on a long side and a short side of the housing member, 

Xu does not teach the frame member includes a protrusion protruding in a thickness direction of the display member, and the protrusion is in contact with the housing member via a low-resilience material.
Xu also does not teach the adhesive member of the long side of the housing member is provided on a fitting surface of the step structure and the hook-like shape.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871